370 Mich. 143 (1963)
121 N.W.2d 409
TOMCHAK
v.
HANDRICKS.
SAYLES
v.
SAME.
Calendar Nos. 75, 76, Docket Nos. 49,898, 49,899.
Supreme Court of Michigan.
Decided May 9, 1963.
Hatch & Sculthorp, for plaintiffs.
James R. Golden and Noble O. Moore, for defendant John Handricks.
DETHMERS, J.
The cases of the 2 plaintiffs were combined for trial and appeal here. They are daughters of defendant Catherine. Her first husband, plaintiffs' father, died leaving a business property used as a tavern for the sale of liquor. He left a 2/9 interest in the real estate to each of his 2 minor daughters, respectively, the plaintiffs herein, and a 5/9 interest to their mother, defendant Catherine.
While plaintiffs were still minors their mother married defendant John Handricks. For years thereafter the 4 parties lived together as 1 family. Plaintiffs were supported and educated out of funds the defendants made in the tavern, which the court found was jointly operated by defendants as a partnership, in the building in question. Catherine was *145 the duly appointed guardian of the then minor plaintiffs. She did not inventory their real-estate interests in the guardianship proceedings. No rent was paid by defendants or the partnership for use of the building.
Ultimately a divorce occurred between defendants. Plaintiffs then brought these suits for an accounting, injunctive relief and for decree for their respective 2/9 share, each, in the fair rental value of the property during the period defendants operated the tavern therein. From decree for plaintiffs, defendant John Handricks appeals.
Appellant's first contention is that he was not liable to plaintiffs for rent because each cotenant is entitled to occupy and use the whole estate and 1 cotenant may not recover rent from the other for use of the premises in the absence of an express agreement to pay it. Cited for this are Everts v. Beach, 31 Mich. 136 (18 Am Rep 169); Wilmarth v. Palmer, 34 Mich. 347; Owings v. Owings, 150 Mich. 609; and Zwergel v. Zwergel, 224 Mich. 31. Appellant's difficulty in this connection is that there is nothing to show that he was a cotenant or had any such interest in the real estate. His marriage to 1 of the cotenants did not make him one. Furthermore, the evidence supports the court's finding that the business was operated by the 2 defendants as a copartnership. The copartnership was not a cotenant with plaintiffs. The mother was their cotenant, but she has taken no appeal. Furthermore, as guardian of her daughters she bore a fiduciary relationship to them, which could give rise to an exception to the rule that 1 cotenant, in possession of the premises owned by them, cannot be held liable to the other cotenant for rent. See annotation in 51 ALR2d 388, in which, at page 440, it is said:
*146 "Evidently a cotenant who is in charge of the premises in a fiduciary capacity may become liable for rental value."
Appellant claims error in the trial court's failure, in determining rent due from him to plaintiffs, to credit him for funds expended by defendants, during their marriage and living together as a family with plaintiffs, for the support and education of plaintiffs. Appellant filed no cross-bills and sought no such relief in his answers to plaintiffs' bills of complaint. At trial he offered no proofs concerning such expenditure. He cannot now claim error in that respect.
Affirmed. Costs to plaintiffs.
CARR, C.J., and KELLY, BLACK, KAVANAGH, SOURIS, SMITH, and O'HARA, JJ., concurred.